DETAILED ACTION
Notice to Applicant
In the amendment dated 7/21/2022, the following has occurred: Claims 1, 6, and 11 have been amended.
Claims 1, 3, and 6-12 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 3, and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kato (US 2017/0125956 to Kato).
	Regarding Claim 1, Kato teaches:
an electrical connecting member housing case including a wire housing space formed from a bottom part, a wall part, and a lid part (Figs. 12A and 12B)

    PNG
    media_image1.png
    549
    555
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    573
    516
    media_image2.png
    Greyscale


wherewith the wall part includes an outer wall, an end face, and an inner wall facing the wires, the inner wall including a first inner wall closest to a hinge part and a second inner wall being parallel to the first inner wall and being furthest from the hinge part 
the lid part 72 is connected to the wall part via a hinge part 71 provided to the first inner wall or the end face (Fig. 12B, para 0052)
the lid part includes a pair of planar broad faces and a pair of narrow faces on opposite sides interconnecting opposite ends of the pair of planar broad faces (Figs. 12A-B)
in a state where the wire housing space is closed with the lid part, the first inner wall faces the first narrow face and the second inner wall faces the second narrow face, since the lock nail portion 73 appears to interface with a lock piece forming the inner wall on the left in Figs. 12A-B
	Regarding Claim 3, Kato teaches:
wherein the housing case has a wall part that includes a locking protrusion 74 which inhibits the lid part from opening (para 0052)
	Regarding Claim 6, Kato teaches:
wherein the hinge part connects the end face and the first and second narrow faces (Figs 12A-B)
	Regarding Claims 7-9, Kato teaches:
wherein the planar broad faces are capable of being rotated through positions parallel to, diagonal to, and orthogonal to the bottom part of the housing (Figs. 12A-B)
	Regarding Claim 10, Kato teaches:
wherein the inner wall is provided with a stopper 74 between the locking protrusion and the bottom part—i.e. the lid cannot go past a certain depth (Fig. 12A)
	Regarding Claim 11, Kato teaches:
a battery module with a laminated body of a stacked plurality of batteries with terminals (Fig. 7)
an electrical connecting member housing case (Fig. 7)
the housing case including an electrical connecting member housing case including a wire housing space formed from a bottom part, a wall part, and a lid part (Figs. 12A and 12B)
wherewith the wall part includes an outer wall, an end face, and an inner wall facing the wires, the inner wall including a first inner wall closest to a hinge part and a second inner wall being parallel to the first inner wall and being furthest from the hinge part 
the lid part 72 is connected to the wall part via a hinge part 71 provided to the first inner wall or the end face (Fig. 12B, para 0052)
the lid part includes a pair of planar broad faces and a pair of narrow faces on opposite sides interconnecting opposite ends of the pair of planar broad faces (Figs. 12A-B)
in a state where the wire housing space is closed with the lid part, the first inner wall faces the first narrow face and the second inner wall faces the second narrow face, since the lock nail portion 73 appears to interface with a lock piece forming the inner wall on the left in Figs. 12A-B
a bus bar housing space 41 (Fig. 7, para 0041)
wires provided to the bus bars and housed in a wire harness (Figs. 7-12)
	Regarding Claim 12, Kato teaches:
wherein the bus bar housing space is positioned to face the outer wall (Fig. 7)

Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered but they are not persuasive. Applicant argues that in Kato the lock piece is formed “outside”, such that a narrow face of the lid part is not facing an “inner wall” in Kato. While Kato certainly appears to show a projection in the wall outwards, it still teaches that a narrow face of the lid faces an “inner wall” of said projection within the narrowest reasonable interpretation of that phrase. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723